Title: Abigail Adams to Mary Smith Cranch, 3 May 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					
						my dear sister
						Philadelphia May 3d 1800
					
					I think You have been exercised in Deeds of Charity to that poor forlorn Man who would once have said, is thy Servant a Dog, that he should become a living prey to worms, or what is worse? He is a most striking instance of Indolence; and having no stimulous to action! none of those tender endearing ties of wife, child, sister, or Brother.— Indolence created first an apathy—and apathy crept on untill all that was estimable and praise worthy in Man, was sunk into torpor—like waters that stagnate when they cease to flow. the very it ought to be a warning to every Man, not to contract habits of Sloth, and inaction, to consider that no Man liveth for himself mr Wibird is punished in this Life, not for sins of commission but of omission. talents have been committed to him, which from the same source of indolence, have not been improved to the best use and advantage. for the Good he has done, may the Lord reward

him, and for what he has neglected to do, pardon him— We all have much to be forgiven, and as we hope for mercy, so may we extend it to others— but to quit moralizing—last Eveng was My Last Drawing Room. both Rooms were So crowded as to render the Air very oppressive. it was judged that about 200 Gentlemen & Ladies were present; we got through, Some what fatigued you may easily Suppose, but I got sleep which I did not expect, and to day feel bright enough to dine between 20 & thirty persons— on thursday next will be the last dinner of a formal nature Mrs Johnson & son leave me on Monday— Mr Cranch and family were well this week. I heard from him— yesterday I sent some Trunks on Board a vessel with my Hearths and Jams. when they arrive and are to be put up, I will thank mr Cranch to be present with his advice. I would have the chimneys made to conform to them I am much affraid of having the chimneys contracted too small which in a Room so large would look bad— I have Mentiond to the Doctor the Method in which I am told the Hearths & fronts must be put up— I will thank you when the Rooms new painted, are quite dry to have the furniture replaced— I expect to leave here the Week after next. it will bring it near the last of May before I can get home—so that I hope there will be time enough for the paint to dry
					I will thankfully accept mr Blacks offer for Mr Adams’s Books.—
					Congress persist in saying they shall rise the Week after next— the weather is fine indeed, as growing and Luxurient a season as I ever knew. with Love regards &c / affectionatly Your sister
					
						A Adams
					
				
				
					Love to Mrs Norten & thanks for her Letter
				
			